

EXHIBIT 10.1


 
Century Aluminum Company
 
2009 – 2011 Long-Term Transformational Incentive Plan (LTTIP)
 
(Adopted Effective January 1, 2009)
 
1.
NAME

 
The name of this Plan is the 2009 – 2011 Century Aluminum Company Long-Term
Transformational Incentive Plan (the “LTTIP”).
 
2.
PURPOSE

 
The purpose of the LTTIP is to advance the interests of the Company by giving
senior-level employees of the Company and its Subsidiaries who occupy key
executive positions the opportunity to earn long-term incentive awards through
achievement of performance goals and to acquire a proprietary interest in the
Company.
 
3.
DEFINITIONS

 
“Board” shall mean the Board of Directors of the Company.
 
“CEO” shall mean the Chief Executive Officer of the Company.
 
“Change in Control” shall mean a Change in Control as defined in the Stock
Incentive Plan as in effect at such time.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Committee” shall mean the Compensation Committee of the Board.
 
“Common Stock” has the meaning set forth in Section 5.C.III.b ‎
 
“Company” shall mean Century Aluminum Company.
 
“Disability” shall mean permanent and total disability as defined in Section
22(e)(3) of the Code.
 
“Earned Annual Iceland Bonus Pool Award” has the meaning set forth in Section
5.C.II.a.
 
“Earned Annual US Bonus Pool Award” has the meaning set forth in Section
5.B.II.a.
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
“Iceland Bonus Pool” shall mean a bonus pool of four million United States
dollars (USD 4,000,000) established by the Company for settlement of Earned
Annual Iceland Bonus Pool Awards.
 
“LTTIP Award” shall mean an award granted to a Participant under the LTTIP.
 
“Participant” shall mean any full-time salaried employee of the Company or a
Subsidiary who is selected by the Committee to receive an LTTIP Award under the
LTTIP.
 
“Performance Measures” shall mean performance measures established by the
Committee.
 
“Plan Period” shall mean the period commencing on January 1, 2009 and ending on
December 31, 2011.
 
“Plan Year” shall mean each calendar year in the Plan Period, with the first
Plan Year commencing on January 1, 2009 and ending on December 31, 2009.
 
“Retirement” shall mean termination of employment on or after the attainment of
“normal retirement age” as defined under the Company’s Employees Retirement Plan
as in effect at the beginning of the Plan Period.
 
“Section 409A Change in Control” means a Change in Control that satisfies the
requirements for a change in the ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, under Section 409A of the Code as determined pursuant to Treasury
Regulations or other applicable guidance issued under Section 409A of the Code.
 
“Stock Incentive Plan” shall mean the Century Aluminum Company Amended and
Restated 1996 Stock Incentive Plan, as amended and restated from time to time,
the provisions of which are incorporated herein by reference, but shall not
include, and LTTIP Awards shall not be subject to, the Century Aluminum Company
Amended and Restated 1996 Stock Incentive Plan Implementation Guidelines for
Performance Share Awards.
 
“Subsidiary” shall mean any corporation or other entity, or any partnership or
other enterprise, the voting stock or other form of equity of which, as the case
may be, is owned or controlled 50% or more, directly or indirectly, by the
Company.
 
“Target Iceland Bonus Pool Annual Allocation” has the meaning set forth in
Section 5.C.I.c.
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
“Target Iceland Bonus Pool Award” has the meaning set forth in Section 5.C.I.a.
 
“Target US Bonus Pool Annual Allocation” has the meaning set forth in Section
5.B.I.c.
 
“Target US Bonus Pool Award” has the meaning set forth in Section 5.B.I.a.
 
“Termination for Cause” shall mean a termination of a Participant’s employment
“for cause” as defined in such Participant’s employment agreement with the
Company, or if no such employment agreement exists, shall mean a termination of
such Participant’s employment due to (i) the failure by the Participant to
substantially perform the Participant’ duties (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness),
(ii) the continued failure by the Participant to perform the Participant’s
duties at a satisfactory level of performance after written notification from
the Participant’s manager or supervisor of such failure and after having been
provided with a reasonable opportunity to cure such failure, or (iii) the
engaging by the Participant in conduct which is materially injurious to the
Company, monetarily or otherwise.
 
“Termination for Good Reason” shall mean a Participant’s termination of
employment for “Good Reason” as defined in such Participant’s employment
agreement with the Company, or if no such employment agreement exists, shall
mean a termination of such Participant’s employment due to (i) a material
adverse alteration in the nature or status of the Participant’s responsibilities
with the Company, (ii) a material reduction in the Participant’s annual salary
or target annual bonus opportunity; provided, however, that a reduction by more
than 15% in the Participant’s annual salary or target bonus opportunity shall be
considered a material reduction for purposes of this definition, or (iii) a
relocation of the Participant’s principal place of employment that causes such
Participant’s commute from his or her principal residence to the new work
location to increase by 30 miles or more.  Notwithstanding anything to the
contrary in clauses (i) or (ii) above, a Participant shall provide a written
notice to the Company of any actual or perceived occurrence of any of the
foregoing events which could give rise to a “Termination for Good Reason” by
such Participant, and the Company shall have twenty (20) business days from the
date of such notice to cure any alleged deficiency to the extent curable.
 
“Termination Other than for Cause” shall mean termination of a Participant’s
employment by the Company or a Subsidiary, other than a Termination for Cause,
and expressly excludes voluntary termination by a Participant other than a
Termination for Good Reason.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
“US Bonus Pool” shall mean a bonus pool of four million United States dollars
(USD 4,000,000) established by the Company for payment of Earned U.S. Bonus Pool
Awards.
 
4.
TERM

 
The term of the LTTIP shall commence on January 1, 2009, and shall continue
until December 31, 2011.
 
5.
LTTIP AWARD

 
 
A.
General

 
 
I.
The Committee shall, in its discretion, establish a list of Participants
eligible to participate in the LTTIP for the Plan Period and shall grant to each
Participant an LTTIP Award.

 
 
II.
With respect to each Participant, the Committee shall, in its discretion,
designate whether such Participant is eligible to participate in the U.S. Bonus
Pool, the Iceland Bonus Pool, or both such bonus pools.

 
 
B.
US Bonus Pool

 
 
I.
Grant of Award Opportunity

 
 
a.
With respect to each Participant designated by the Committee as eligible to
participate in the US Bonus Pool, the Committee shall establish the maximum
percentage of the US Bonus Pool in which such Participant may be awarded under
the LTTIP (the “Target US Bonus Pool Award”).

 
 
b.
With respect to the US Bonus Pool, the Committee shall establish Performance
Measures and the relative weighting for each Performance Measure and shall
communicate such Performance Measures to the Participants.

 
 
c.
With respect to each Plan Year in the Plan Period, the Committee shall allocate
the maximum percentage of each Participant’s Target US Bonus Pool Award which
may be earned and paid out with respect to such Plan Year (the “Target US Bonus
Pool Annual Allocation”).

 

 
- 4 -

--------------------------------------------------------------------------------

 



 
 
II.
Award Determination

 
 
a.
During the calendar year that begins immediately following the end of each Plan
Year, the Committee will, based on the recommendations of, and in consultation
with, the CEO, as well as the Committee’s independent analysis, determine in its
discretion the extent to which Performance Measure goals have been met for the
applicable Plan Year (including whether adjustments to such goals and/or actual
results shall be made).  In doing so, with respect to each Participant, the
Committee will determine the percentage (which percentage may be less than or
greater than 100%) of the Participant’s Target US Bonus Pool Annual Allocation
earned for such Plan Year based on achievement of the Performance Measures for
such Plan Year (the “Earned Annual US Bonus Pool Award”).

 
 
b.
The Committee shall have full and complete discretion, in light of
considerations deemed appropriate by the Committee, to modify any Earned Annual
US Bonus Pool Award to increase or decrease the amount otherwise payable
hereunder; provided, however, any such increase shall not cause the sum of all
Participants’ Earned Annual US Bonus Pool Awards in respect of all Plan Years to
exceed the amount in the US Bonus Pool.

 
 
III.
Payment.

 
 
a.
Each Participant’s Earned Annual US Bonus Pool Award shall be paid in cash prior
to April 1st of the calendar year that begins immediately after the end of the
applicable Plan Year.

 

 
- 5 -

--------------------------------------------------------------------------------

 



 
 
b.
In the event that a Participant’s employment with the Company or a Subsidiary is
terminated prior to the end of the Plan Period due to the Participant’s death,
Disability, Retirement, Termination Other than for Cause, Termination for Good
Reason, or other reason approved by the Committee, such Participant will be paid
a pro-rated portion of such Participant’s Target US Bonus Pool Award.  The
pro-rated portion payable to such Participant shall be determined by (x)
multiplying such Participant’s Target US Bonus Pool Award by a fraction, the
numerator of which is the number of months of such Participant’s employment by
the Company or a Subsidiary during such Plan Period and the denominator of which
is 36, and (y) subtracting the sum of the cash value of all Earned Annual US
Bonus Pool Awards paid to such Participant prior to such Participant’s
termination of employment; provided, however, that in no event shall the
pro-rated portion payable to such Participant be less than zero.

 
 
c.
A Participant shall forfeit all opportunity to receive payment of any unpaid
Earned Annual US Bonus Pool Awards in the event of termination of his or her
employment by the Company or a Subsidiary prior to the last day of the Plan
Period for any reason other than death, Disability, Retirement, Termination
Other than for Cause, Termination for Good Reason, or other reason approved by
the Committee.

 
 
C.
Iceland Bonus Pool

 
 
I.
Grant of Award Opportunity

 
 
a.
With respect to each Participant designated by the Committee as eligible to
participate in the Iceland Bonus Pool, the Committee shall establish the maximum
percentage of the Iceland Bonus Pool in which such Participant may be awarded
under the LTTIP (the “Target Iceland Bonus Pool Award”).

 
 
b.
With respect to the Iceland Bonus Pool, the Committee shall during the Plan
Period, in its discretion, establish Performance Measures and attendant relative
weighting for each Performance Measure.

 

 
- 6 -

--------------------------------------------------------------------------------

 



 
 
c.
With respect to each Plan Year in the Plan Period, the Committee shall allocate
the maximum percentage of each Participant’s Target Iceland Bonus Pool Award
which may be earned and paid out with respect to such Plan Year (the “Target
Iceland Bonus Pool Annual Allocation”).

 
 
II.
Award Determination

 
 
a.
During the calendar year that begins immediately following the end of each Plan
Year, the Committee will, based on the recommendations of, and in consultation
with, the CEO, as well as the Committee’s independent analysis, determine in its
discretion the extent to which Performance Measure goals have been met for the
applicable Plan Year (including whether adjustments to such goals and/or actual
results shall be made).  In doing so, with respect to each Participant, the
Committee will determine the percentage (which percentage may be less than or
greater than 100%) of the Participant’s Target Iceland Bonus Pool Annual
Allocation earned for such Plan Year based on achievement of the Performance
Measures for such Plan Year (the “Earned Annual Iceland Bonus Pool Award”).

 
 
b.
The Committee shall have full and complete discretion, in light of
considerations deemed appropriate by the Committee, to modify any Earned Annual
Iceland Bonus Pool Award to increase or decrease the amount otherwise payable
hereunder; provided, however, any such increase shall not cause the sum of all
Participants’ Earned Annual Iceland Bonus Pool Awards in respect of all Plan
Years to exceed the amount in the Iceland Bonus Pool.

 
 
III.
Payment.

 
 
a.
With respect to the first Plan Year, commencing on January 1, 2009 and ending on
December 31, 2009, each Participant’s Earned Annual Iceland Bonus Pool Award
shall be paid in cash prior to April 1st of the calendar year that begins
immediately after the end of the first Plan Year.

 
 
b.
With respect to the second Plan Year, commencing on January 1, 2010 and ending
on December 31, 2010,

 

 
- 7 -

--------------------------------------------------------------------------------

 



 
 
(x)
50% of each Participant’s Earned Annual Iceland Bonus Pool Award shall be paid
in cash prior to April 1st of the calendar year that begins immediately after
the end of the second Plan Year; and

 
 
(y)
50% of each Participant’s Earned Annual Iceland Bonus Pool Award shall be paid,
in cash and/or in shares of common stock of the Company (“Common Stock”), in the
Committee’s sole discretion, prior to April 1st of the calendar year that begins
immediately after the end of the second Plan Year.

 
 
c.
With respect to the third Plan Year, commencing on January 1, 2011 and ending on
December 31, 2011, each Participant’s Earned Annual Iceland Bonus Pool Award
shall be paid, in cash and/or in Common Stock, in the Committee’s sole
discretion, prior to April 1st of the calendar year that begins immediately
after the end of the third Plan Year.

 
 
d.
In the event that a Participant’s employment with the Company or a Subsidiary is
terminated prior to the end of the Plan Period due to the Participant’s death,
Disability, Retirement, Termination Other than for Cause, Termination for Good
Reason, or other reason approved by the Committee, such Participant will be paid
a pro-rated portion of such Participant’s Target Iceland Bonus Pool Award.  The
pro-rated portion payable to such Participant shall be determined by (x)
multiplying such Participant’s Target Iceland Bonus Pool Award by a fraction,
the numerator of which is the number of months of such Participant’s employment
by the Company or a Subsidiary during such Plan Period and the denominator of
which is 36, and (y) subtracting the sum of the cash value of all Earned Annual
Iceland Bonus Pool Awards paid to such Participant prior to such Participant’s
termination of employment; provided, however, that in no event shall the
pro-rated portion payable to such Participant be less than zero.

 

 
- 8 -

--------------------------------------------------------------------------------

 



 
 
e.
A Participant shall forfeit all opportunity to receive payment of any unpaid
Earned Annual Iceland Bonus Pool Awards in the event of termination of his or
her employment by the Company or a Subsidiary prior to the last day of the Plan
Period for any reason other than death, Disability, Retirement, Termination
Other than for Cause, Termination for Good Reason, or other reason approved by
the Committee.

 
 
IV.
Common Stock

 
In the event that the Committee, in its sole discretion determines that a
portion of a Participant’s Earned Annual Iceland Bonus Pool Award shall be paid
in Common Stock, the Participant shall receive a number of shares of Common
Stock equal to the cash value of the portion of the Participant’s Earned Annual
Iceland Bonus Pool Award to be paid in Common Stock, divided by the closing
price of the Common Stock on the date the Committee approves the Earned Annual
Iceland Bonus Pool Award.  The number of shares of Common Stock granted pursuant
to the LTTIP shall not exceed any applicable limits under the Stock Incentive
Plan.  Common Stock granted to a Participant as part of his or her LTTIP Award
shall be granted to the Participant, and shall be considered fully vested, as of
the last date in the Plan Year with respect to such Earned Annual Iceland Bonus
Pool Award to which such payment in Common Stock relates.
 
 
D.
Change in Control

 
 
I.
Acceleration of Payments at Target Level.

 
Upon a Change in Control of the Company, all outstanding LTTIP Awards shall
become Earned Annual US Bonus Pool Awards and/or Earned Annual Iceland Bonus
Pool Awards, as applicable, and any amounts remaining in the US Bonus Pool
and/or the Iceland Bonus Pool shall be distributed to the Participants in
proportion to each Participant’s respective Target US Bonus Pool Awards and
Target Iceland Bonus Pool Awards.  Payment of such Earned Annual US Bonus Pool
Awards and/or Earned Annual Iceland Bonus Pools Awards shall be made as soon as
practicable but not later than 2 ½ months after the Change in Control of the
Company (or, as specified in Section 12, within such other time period as may be
required under Section 409A).
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
 
II.
Section 409A.

 
Notwithstanding the above, payment of Earned Annual US Bonus Pool Awards and/or
Earned Annual Iceland Bonus Pools Awards shall not be accelerated unless the
Change in Control is also a Section 409A Change in Control.
 
 
III.
Severance-Protection Agreements.

 
The acceleration of payment of Earned Annual US Bonus Pool Awards and/or Earned
Annual Iceland Bonus Pool Awards pursuant to the LTTIP and any LTTIP Award
Agreement shall not supersede, and shall be subject to, such greater rights as a
Participant may be entitled to under any severance protection plan or other
agreement with the Company, subject to compliance with the requirements of
Section 409A.
 
 
E.
Recoupment

 
LTTIP Awards shall be subject to recoupment by the Company under and in
accordance with the provisions of any Incentive Compensation Recoupment Policy
that may be adopted by the Board from time to time.
 
6.
ADMINISTRATION

 
 
A.
Each grant of an LTTIP Award shall be evidenced by an LTTIP Award Agreement,
each of such agreements to be executed on behalf of the Company by an officer
designated by the Committee and to be accepted by the Participant who receives
such LTTIP Award.  Each such agreement shall state that the portion of the LTTIP
Award to which it pertains is subject to all the terms and provisions of the
LTTIP and, in the event a portion of the LTTIP Award is settled in Common Stock,
the Stock Incentive Plan, and shall have such terms as the Committee shall
approve, consistent with the provisions of the LTTIP and, as applicable, the
Stock Incentive Plan.

 
 
B.
The Committee, through the exercise of its discretion, has full power and
authority to amend, modify, terminate, construe, interpret and administer the
LTTIP, including, without limitation, the power and authority (i) to amend any
LTTIP Award, (ii) to modify the currency in which any LTTIP Award may be paid
(e.g., cash, equity, debt, or any combination thereof), and (iii) to decide that
no LTTIP Award shall be paid at all.  Any interpretation of the LTTIP by the
Committee or any action or decision by the Committee administering the LTTIP
shall be final and binding on all Participants.

 

 
- 10 -

--------------------------------------------------------------------------------

 



 
 
C.
In carrying out its duties hereunder the Committee may in its discretion (1)
appoint such committees comprised of some or all of the members of the
Committee, with such powers as the Committee shall in each case determine, (2)
authorize one or more members of the Committee or any agent to execute or
deliver any instrument or instruments in behalf of the Committee, and (3) employ
such counsel, agents and other services as the Committee may require.

 
 
D.
Pursuant to the direction of the CEO, the Company shall follow such procedures
as the CEO or the CEO’s designees deem necessary and appropriate to implement
the provisions of the LTTIP.

 
7.
CHIEF EXECUTIVE OFFICER

 
The Committee shall make LTTIP Awards to the CEO in its sole
discretion.  Notwithstanding anything contained herein to the contrary, to the
extent proscribed by the Nasdaq Marketplace Rules, the Charter of the Committee
and other applicable laws, rules and regulations, the CEO shall not provide
recommendations with respect to LTTIP Awards for the CEO.
 
8.
ADDITION OF PARTICIPANTS AFTER BEGINNING OF PLAN PERIOD

 
If an employee is selected as a Participant at any time after the beginning of
the Plan Period, the Committee may, in its discretion, award such Participant a
full or pro-rated LTTIP Award for the Plan Period.
 
9.
NON-ASSIGNABILITY

 
Nothing in the LTTIP shall be deemed to make any rights granted pursuant hereto
assignable or transferable by a Participant except pursuant to the laws of
descent and distribution.  No rights under the LTTIP may be hypothecated or
encumbered in any manner whatsoever, and creditors of Participants shall have no
right or power to obtain all or any portion of grants made hereunder.  Any
attempted assignment, hypothecation or encumbrance by a Participant shall be
null and void.  Each Participant may, however, designate one or more death
beneficiaries under the LTTIP on a form to be supplied, upon request, by the
Secretary of the Company.
 

 
- 11 -

--------------------------------------------------------------------------------

 



 
10.
WITHHOLDING

 
The Company and its Subsidiaries shall, to the extent required by law, have the
right to deduct from payments of any kind due to a recipient hereunder, or to
otherwise require payment by said recipient, of the amount of any federal, state
or local taxes required by law to be withheld with respect to the amounts earned
under the LTTIP.  In addition, subject to and in accordance with the provisions
of the Stock Incentive Plan and the applicable LTTIP Award Agreement, a
Participant may elect, with the Company’s concurrence, to satisfy the
withholding requirement with respect to Common Stock by authorizing and
directing the Company to withhold shares of Common Stock having a fair market
value equal to the minimum required statutory withholding amount in connection
with said applicable LTTIP Award Agreement.
 
11.
EMPLOYEE RIGHTS

 
No employee of the Company or any Subsidiary has a claim or right to be a
Participant in the LTTIP, to continue as a Participant, or to be granted LTTIP
Awards under the LTTIP.  The Company and its Subsidiaries are not obligated to
give uniform treatment to Participants, except as and to the extent required by
applicable law.  Participation in the LTTIP does not create a contract of
employment between a Participant and the Company or any of its Subsidiaries, and
does not give a Participant the right to be retained in the employment of the
Company or its Subsidiaries; nor does it imply or confer any other rights.
Nothing contained in the LTTIP shall be deemed to require the Company or its
Subsidiaries to deposit, invest or set aside any amounts for the payments of any
Awards; nor will anything be deemed to give any Participant any ownership,
security, or other rights in any assets of the Company or its Subsidiaries.
 
12.
SECTION 409A

 
 
A.
The LTTIP is intended to comply with the provisions of Section 409A of the Code
and shall be interpreted in a manner consistent with the requirements of such
law to the extent applicable.

 

 
- 12 -

--------------------------------------------------------------------------------

 



 
 
B.
Notwithstanding any provision of the LTTIP to the contrary, if a Participant is
a “specified employee” (within the meaning of Treas. Reg. 1.409A-1(i) and
determined pursuant to procedures adopted by the Company) at the time of
separation from service, and if any portion of the payments to be received by
such Participant under the LTTIP upon such Participant’s separation from service
would be considered deferred compensation under Section 409A of the Code, then
each portion of such payments that would otherwise be payable pursuant to the
LTTIP during the six-month period immediately following such Participant’s
separation from service will instead be paid or made available on the earlier of
(I) the first business day of the seventh month following the date the
Participant incurs a separation from service, or (II) the Participant’s death.

 
 
C.
In addition, to the extent that a Participant’s benefits under the LTTIP are
payable upon a termination of employment and if necessary to comply with Section
409A of the Code, a termination of employment shall not be deemed to have
occurred for purposes of any provision of the LTTIP providing for the payment of
any amounts upon or following a termination of employment unless such
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code, and notwithstanding anything contained herein to the
contrary, the date on which such separation from service takes place shall be
the termination date.

 
13.
GOVERNING LAW AND VALIDITY

 
The LTTIP, all LTTIP Awards that may be granted hereunder, and all related
matters shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, and any applicable federal law.  The invalidity
or illegality of any provision herein shall not be deemed to affect the validity
of any other provision.
 
Adopted by the Compensation Committee of the Board of Directors on November 1,
2009.
 
 
/s/ Peter C. Jones
Peter C. Jones
Chairman of the Compensation Committee



 

 
- 13 -

--------------------------------------------------------------------------------

 
